Motion, insofar as it seeks leave to appeal from so much of the Appellate Division order as affirmed the denial of defendant’s motion to vacate the default judgment, dismissed upon the ground that that portion of the order sought to be appealed from does not finally determine the action within the meaning of the Constitution. Motion, insofar as it seeks leave to appeal from the remainder of the Appellate Division order, dismissed upon the ground that defendant is not a party aggrieved (CPLR 5511).